DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 1/18/2022 has been received and will be entered.
Claim(s) 1-4 and 6-20 is/are pending.
Claim(s) 1 is/are currently amended.
Claim(s) 5 and 21 is/are acknowledged as cancelled.
	The action is FINAL.

Response to Arguments
Claim Rejections – 35 U.S.C. §§102-103
	I. With respect to the rejection of Claim(s) 1, 2, 3, 4, 9, 10, 11, 12, 13, 14, 15, 17, 18, 19, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0011574 to Kobayashi, et al. , the Remarks rely on incorporation of a dependent claim, objected to as allowable but dependent 
II. With respect to the rejection of Claim(s) 1, 2, 3, 4, 9, 10, 11, 12, 13, 14, 15, 17, 18, 19, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0011574 to Kobayashi, et al. in view of: (i) Paronyan, et al., Formation of Ripples in Graphene as a Result of Interfacial Instabilities, ACS Nano 2011; 5(12): 9619-9627 (hereinafter “Paronyan at __”) to show a state of fact, the rejection is WITHDRAWN in view of the discussion above.    
III. With respect to the rejection of Claim(s) 1, 2, 3, 4, 9, 10, 11, 12, 13, 14, 15, 17, 18, 19, and 20 under 35 U.S.C. 103 as being unpatentable over US 2013/0011574 to Kobayashi, et al., the rejection is WITHDRAWN in view of the discussion above.    
IV. With respect to the rejection of Claim(s) 1, 2, 3, 4, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 under 35 U.S.C. 103 as being unpatentable over US 2013/0011574 to Kobayashi, et al. in view of: (i) Paronyan, et al., Formation of Ripples in Graphene as a Result of Interfacial Instabilities, ACS Nano 2011; 5(12): 9619-9627 (hereinafter “Paronyan at __”) to show a state of fact, the rejection is WITHDRAWN in view of the discussion above.    
V. With respect to the rejection of Claim(s) 17-19 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0122220 to Won, et al., the traversal is on the grounds that “the formation of a molten metal layer on the top surface of a metal substrate used to prepare a metal substrate having a graphene-comprising coating, as presently claimed, does indeed result in a different structure from a metal substrate having a graphene-comprising coating that was prepared without the formation of a molten layer.” (Remarks of 1/18/2022 at 7).  Apparently, this is grain size and a “much smoother” surface. Id. This has been considered, but is not persuasive. First, by the Specifications own admission, the examples show likely been melted and thus, was much smoother.” (emphasis added). This is understood as a statement that Applicants do not conclusively know that the surface had been melted. Second, as discussed in previous actions, each example produces grains that are approximately the same size, i.e. there is no evidentiary nexus between the result being argued and the method steps. See (Final Office Action dated 7/8/2021 at 6). Finally, assuming arguendo that the evidence establishes the grain sizes as argued (no such concession is made), it establishes this for processes employing “graphite heaters” (S. 20: [0071]) and not microwave heaters, as required by Claim 1. The evidentiary nexus is lacking in this regard as well. The rejection is MAINTAINED. 
VI. With respect to the rejection of Claim(s) 17-20 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0011574 to Kobayashi, et al., as understood, the traversal is on the grounds that the method “imparts distinctive structural characteristics to the product recited in claim 17.” (Remarks of 1/18/2022 at 10). Ostensibly, this is related to the grain size and smoothness of the surface. (Remarks of 1/18/2022 at 7). This has been considered, but is not persuasive. First, by the Specifications own admission, the examples show that “the surface of the copper substrate had likely been melted and thus, was much smoother.” (emphasis added). This is understood as a statement that Applicants do not conclusively know that the surface had been melted. Second, as discussed in previous actions, each example produces grains that are approximately the same size, i.e. there is no evidentiary nexus between the result being argued and the method steps. See (Final Office Action dated 7/8/2021 at 6). Finally, assuming arguendo that the evidence establishes the grain sizes as argued (no such concession is made), it establishes this for processes employing “graphite heaters” (S. 20: [0071]) 
The Remarks argue the endpoint of a temperature range, as it pertains to melting coper. (Remarks of 1/18/2022 at 10). Whatever the melting point of copper is (the differing copper melting points was discussed in the Non-Final Office Action dated 12/20/2021) Kobayashi’s range covers both of them. The preponderance of evidence supports the conclusion that copper was melted in the manner argued. As discussed in the rejection, the structural/compositional features are taught. The rejection is MAINTAINED.
VII. With respect to the rejection of Claim(s) 17-18 and 20 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoo, et al., Electrical transport properties of graphene-covered-Cu wires grown by chemical vapor deposition, Current Applied Physics 2012; 12: 115-118 (hereinafter “Yoo at __”), the traversal is on the grounds that “the Office has nonetheless failed to show where Yoo allegedly discloses a method comprising the step of ‘providing electromagnetic radiation to the metal substrate… [a]s such a proper rejection has not been made.” (Remarks of 1/18/2022 at 8). As has been stated many times, product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. MPEP 2113. The structural/compositional features are taught. The rejection is MAINTAINED. 
VIII. With respect to the rejection of Claim(s) 17-19 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li, et al., Large-Area Graphene Single Crystals Grown by Low-Pressure Chemical Vapor Deposition of Methane on Copper, J. Am. Chem. Soc. 2011; 133: 2816-2819 (hereinafter “Li at __”), the traversal is on the grounds that ““the Office has failed to show where Li allegedly discloses a method comprising the 

Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 17-19 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0122220 to Won, et al.

With respect to Claim 17, this claim requires “[a] metal substrate having a graphene-comprising coating on a surface thereof prepared according to the method of claim 1.” This is construed as a product-by-process claim. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. MPEP 2113. 102/103 rejections have been approved by the courts for these claims. Id. A metal substrate with graphene is taught. (Won 4: [0072]; 3: [0064]; “Figs. 2-3”). 
As to Claim 18, a copper film/foil is taught. (Won 3: [0067]-[0068]).
As to Claim 19, a copper foil is taught. (Won 3: [0067]-[0068]).

II. Claim(s) 17-20 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0011574 to Kobayashi, et al.

With respect to Claim 17, this claim requires “[a] metal substrate having a graphene-comprising coating on a surface thereof prepared according to the method of claim 1.” This is construed as a product-by-process claim. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. MPEP 2113. 102/103 rejections have been approved by the courts for these claims. Id. To the extent Kobayashi can somehow be construed as not teaching the method (no such concession is made), Kobayashi teaches the metal substrate coated with graphene. See e.g. (Kobayashi 6: [0112]). 
As to Claim 18, copper is taught. (Kobayashi 3: [0060]). 
As to Claim 19, foils are taught. Kobayashi 3: [0063]).
As to Claim 20, wires are taught. (Kobayashi 3: [0063]).

III. Claim(s) 17-18 and 20 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoo, et al., Electrical transport properties of graphene-covered-Cu wires grown by chemical vapor deposition, Current Applied Physics 2012; 12: 115-118 (hereinafter “Yoo at __”). 

With respect to Claim 17, this claim requires “[a] metal substrate having a graphene-comprising coating on a surface thereof prepared according to the method of claim 1.” This is construed as a product-by-process claim. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. MPEP 2113. 102/103 rejections have been approved by the courts for these claims. Id. Yoo teaches a metal substrate coated with graphene. See e.g. (Yoo “Fig. 1-2,” passim).  
As to Claim 18, copper is taught. (Yoo at 116, col. 1-2).
As to Claim 20, wires are taught. (Yoo at 116, col. 1-2).

IV. Claim(s) 17-19 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li, et al., Large-Area Graphene Single Crystals Grown by Low-Pressure Chemical Vapor Deposition of Methane on Copper, J. Am. Chem. Soc. 2011; 133: 2816-2819 (hereinafter “Li at __”). 

With respect to Claim 17, this claim requires “[a] metal substrate having a graphene-comprising coating on a surface thereof prepared according to the method of claim 1.” This is construed as a product-by-process claim. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. MPEP 2113. 102/103 rejections have been approved by the courts for these claims. Id. Li teaches a metal substrate coated with graphene. See e.g. (Lee at 2817, “Fig. 3,” passim). 
As to Claim 18, copper is taught. (Lee at 2817, “Fig. 3,” passim).
As to Claim 19, foils are taught. (Lee at 2817, “Fig. 3,” passim).

Allowable Subject Matter
I. Claims 1-4 and 6-16 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736